Exhibit 10.1

FIRST AMENDMENT TO

CREDIT AGREEMENT

THIS AGREEMENT dated as of the 11th day of May, 2012.

BETWEEN:

ALLIED NEVADA GOLD CORP., a corporation incorporated under the laws of the state
of Delaware

(herein called the “Borrower”)

- and -

THE BANK OF NOVA SCOTIA, a Canadian chartered bank, in its capacity as
administrative agent of the Lenders under the Credit Agreement

(herein called the “Administrative Agent”)

- and -

THE BANK OF NOVA SCOTIA and such other financial institutions that become
parties to the Credit Agreement as lenders

(herein collectively called the “Lenders” and individually called a “Lender”)

WHEREAS the Borrower, the Lenders and the Administrative Agent entered into a
credit agreement made as of May 17, 2011 (the “Credit Agreement”);

AND WHEREAS the parties hereto wish to amend certain provisions of the Credit
Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements contained herein, the parties covenant and agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1 Capitalized Terms. All capitalized terms which are used herein without being
specifically defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

ARTICLE 2

AMENDMENTS TO CREDIT AGREEMENT

2.1 General Rule. Subject to the terms and conditions herein contained, the
Credit Agreement is hereby amended to the extent necessary to give effect to the
provisions of this agreement and to incorporate the provisions of this agreement
into the Credit Agreement.



--------------------------------------------------------------------------------

2.2 Defined Terms. Section 1.1 of the Credit Agreement is hereby amended as
follows:

(a) paragraph (c) of the definition of “Distribution” is hereby deleted and
replaced by the following:

 

  “(c) the payment or prepayment of interest or the repayment or prepayment of
principal with respect to the High Yield Indebtedness and any consolidated
Indebtedness of the Borrower which is subordinated to the Secured Obligations.”

(b) the definition of “Leverage Ratio” is hereby deleted in its entirety and
replaced by the following:

“Leverage Ratio” means, for any particular period, the ratio of (i) Net Total
Debt at the last day of such Fiscal Quarter to (ii) Rolling EBITDA for such
period.

(c) the definition of “Permitted Indebtedness” is hereby deleted in its entirety
and replaced by the following:

“Permitted Indebtedness” means any one or more of the following:

 

  (a) the Secured Obligations;

 

  (b) Indebtedness of the Borrower on a consolidated basis arising under Capital
Leases and Purchase Money Indebtedness provided that the aggregate principal
amount of all such Indebtedness incurred and outstanding at any time shall not
exceed $300,000,000;

 

  (c) any Permitted Acquisition Indebtedness or any Indebtedness under Permitted
Acquisition Risk Management Agreements;

 

  (d) Indebtedness in respect of bonds, letters of credit or bank guarantees in
favour of a public utility or any other Official Body when required by such
utility or other Official Body in connection with the operations of any Company
(including for the reclamation or remediation of mining properties), all in the
ordinary course of business;

 

  (e) Indebtedness owing by any Obligor to any Subsidiary of the Borrower that
is subordinated and postponed pursuant to the Postponement and Subordination
Undertaking;

 

  (f) any Indebtedness relating to employee benefit plans or compensation;

 

  (g) any guarantee by any Obligor of any Indebtedness permitted under
paragraphs (b), (d), (e), (f) or (i);

 

  (h) Indebtedness of the Borrower on a consolidated basis, not otherwise
permitted under paragraphs (a) – (g), in an aggregate amount at any particular
time of not more than $25,000,000; and

 

  (i) High Yield Indebtedness.



--------------------------------------------------------------------------------

(d) the definition of “Total Debt” is hereby deleted and replaced by the
following:

“Total Debt” means, at any particular time, the aggregate Indebtedness of the
Borrower on a consolidated basis at such time, including, for certainty, the
High Yield Indebtedness at such time.

(e) Schedule B to the Credit Agreement is hereby amended by deleting the
reference therein to “Total Debt” and replacing it with “Net Total Debt”;

(f) the following new definitions are all added in alphabetical order:

“Cash” means, at any particular time, cash and Cash Equivalents of the Borrower
determined on a consolidated basis at such time.

“Cash Balance” means, at any particular time, the aggregate amount of all Cash
at such time.

“High Yield Indebtedness” means unsecured senior Indebtedness of the Borrower
which is evidenced by the issuance of notes in a public offering or private
placement made in accordance with Applicable Laws and which satisfies the
following criteria:

 

  (a) such Indebtedness, at the time of incurrence, matures at least one year
after the Maturity Date and there are no scheduled principal repayments thereof
until such time;

 

  (b) the maximum principal amount of such Indebtedness does not exceed
$400,000,000;

 

  (c) such Indebtedness does not enjoy the benefit of any guarantees or other
support from any Material Subsidiary of the Borrower unless such Material
Subsidiary is a Guarantor and has otherwise complied with Section 11.1(x) of the
Credit Agreement and any such guarantee or other support in respect of the High
Yield Indebtedness is on an unsecured basis;

 

  (d) no Default or Event of Default has occurred and is continuing at the time
of the incurrence of such Indebtedness, or would arise as a result of the
incurrence of such Indebtedness, and the financial covenants set out in Sections
11.1(n), (o) and (p) would be met on a pro forma basis taking into account the
incurrence of such Indebtedness;

 

  (e) five Banking Day’s prior written notice of the incurrence of such
Indebtedness has been provided by the Borrower to the Administrative Agent; and



--------------------------------------------------------------------------------

  (f) contemporaneously with the incurrence of such Indebtedness, the Borrower
has provided to the Administrative Agent (i) a certified copy of the indenture
under which such High Yield Indebtedness has been issued; and (ii) a certificate
of the Borrower certifying that such Indebtedness constitutes High Yield
Indebtedness.

“Net Total Debt” means, at any particular time, Total Debt at such time less the
Cash Balance at such time.”

2.3 Interest Coverage Ratio. Section 11.1(o) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“Interest Coverage Ratio. The Borrower shall at all times cause the Interest
Coverage Ratio to be greater than or equal to 3.00:1, and shall calculate such
ratio as at each Calculation Date.”

2.4 Minimum Aggregate Deposit Accounts Balance. Section 11.1(w) of the Credit
Agreement is hereby deleted in its entirety and replaced with “[Intentionally
Deleted.]”.

2.5 Distributions. Section 11.2(h) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“Distributions. The Borrower shall not make any Distributions other than

 

  (a) Distributions of up to a maximum aggregate annual amount of $50,000,000 in
any Fiscal Year; and

 

  (b) Distributions constituting regularly scheduled interest payments under the
High Yield Indebtedness;

provided, in each case, such Distributions may only be made at any time that no
Default or Event of Default has occurred and is continuing and no Default or
Event of Default would arise upon making any such Distribution.”

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. To induce the Lenders to enter into this
agreement, the Borrower hereby represents and warrants to the Lenders that the
representations and warranties of the Borrower which are contained in
Section 10.1 of the Credit Agreement, as amended hereby, are true and correct on
the date hereof as if made on the date hereof, except to the extent any
representation or warranty is made or deemed made as of a specific date, such
representation or warranty shall be true and correct as of such date.

ARTICLE 4

CONDITION PRECEDENT

4.1 Conditions Precedent. This agreement shall not become effective unless and
until the parties hereto shall have executed and delivered this agreement and
the Guarantors shall have executed and delivered the confirmation attached
hereto.



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1 Future References to the Credit Agreement. On and after the date of this
agreement, each reference in the Credit Agreement to “this agreement”,
“hereunder”, “hereof”, or words of like import referring to the Credit
Agreement, and each reference in any related document to the “Credit Agreement”,
“thereunder”, “thereof”, or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby. The Credit Agreement, as amended hereby, is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.

5.2 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario.

5.3 Inurement. This agreement shall enure to the benefit of and shall be binding
upon the parties hereto and their respective successors and permitted assigns.

5.4 Conflict. If any provision of this agreement is inconsistent or conflicts
with any provision of the Credit Agreement, the relevant provision of this
agreement shall prevail and be paramount.

5.5 Further Assurances. The Borrower shall do, execute and deliver or shall
cause to be done, executed and delivered all such further acts, documents and
things as the Administrative Agent may reasonably request for the purpose of
giving effect to this agreement and to each and every provision hereof.

5.6 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement on the date first above written.

 

ALLIED NEVADA GOLD CORP. By:  

/s/ Stephen M. Jones

  Name: Stephen M. Jones   Title: EVP & CFO



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrative Agent By:  

/s/ Michael Eddy

  Name: Michael Eddy   Title: Managing Director By:  

/s/ Carla Dundas

  Name: Carla Dundas   Title: Associate Director THE BANK OF NOVA SCOTIA, as
Lender By:  

/s/ Michael Eddy

  Name: Michael Eddy   Title: Managing Director By:  

/s/ Carla Dundas

  Name: Carla Dundas   Title: Associate Director



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned, each being a guarantor of the Direct Secured Obligations of
each other Obligor, hereby acknowledge, agree to and consent to the foregoing
amendments to the Credit Agreement and hereby confirm their obligations under
the Credit Documents to which each is a party.

 

ALLIED VGH INC. By:  

/s/ Stephen M. Jones

HYCROFT RESOURCES & DEVELOPMENT INC. By:  

/s/ Stephen M. Jones